342 F.2d 800
Charles I. SPIESEL, Appellant,v.The CITY OF NEW YORK, Appellee.
No. 371.
Docket 29398.
United States Court of Appeals Second Circuit.
Argued March 10, 1965.
Decided March 30, 1965.

Appeal by plaintiff from judgment dismissing civil action for damages in the United States District Court for the Southern District of New York, Edward C. McLean, District Judge.
Charles I. Spiesel, pro se.
Joseph N. Friedman, New York City (Leo A. Larkin, Corporation Counsel and Seymour B. Quel, New York City, on the brief), for appellee.
Before SMITH and MARSHALL, Circuit Judges, and METZNER, District Judge.*
PER CURIAM:


1
Appellant Charles Spiesel appeals from an order of the District Court for the Southern District of New York, Edward C. McLean, District Judge, dismissing on defendant's motion, plaintiff's complaint seeking damages against the City of New York for alleged actions of various unnamed police officers and sales tax personnel, on the ground that the complaint failed to state a claim upon which relief can be granted. We agree with the district court's ruling on that branch of defendant's motion and affirm the judgment dismissing the action, D.C., 239 F. Supp. 106.



Notes:


*
 Sitting by designation